IN THE COURT OF APPEALS OF IOWA

                                     No. 13-1387
                                 Filed June 25, 2014


HAYES ELBERT BAKER III,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Woodbury County, James D. Scott,

Judge.



      Hayes Baker appeals the district court’s denial of his application for

postconviction relief in which he asserted his criminal trial counsel provided

ineffective assistance. AFFIRMED.



      Matthew R. Metzgar of Rhinehart Law, P.C., Sioux City, for appellant.

      Thomas J. Miller, Attorney General, Martha E. Trout, Assistant Attorney

General, Patrick Jennings, County Attorney, and Drew Bockenstedt, Assistant

County Attorney, for appellee.




      Considered by Danilson, C.J., and Potterfield and McDonald, JJ.
                                          2


POTTERFIELD, J.

       Hayes Elbert Baker III appeals from the district court’s denial of his

application for postconviction relief.        Baker asserts that he is entitled to

postconviction relief due to the ineffective assistance of his criminal trial counsel.

We find that the district court correctly denied the application for relief, and we

now affirm.

       I. Factual and Procedural Background

       Baker and Brooke Carey were in a relationship until 2009. They lived

together in Sioux City and had two children together. By February 2009, their

relationship had become strained beyond its breaking point. Brooke told Baker

that he was no longer welcome to live with them. Baker agreed to move out, but

after he reappeared in late February, Brooke moved herself and her children out

of their duplex and moved in with Amanda, Brooke’s sister.

       On March 7, 2009, Baker appeared in front of Amanda’s house as Brooke

pulled up in her car. Brooke started to pull away, but Baker punched through the

driver’s window, forced Brooke into the passenger seat, and climbed into the

driver’s seat through the broken glass. Brooke escaped through the passenger

door. She ran into Amanda’s house screaming for help. Baker left the car and

followed her into the house. Once inside, Baker pinned her to the ground while

pushing in on her eyes. Amanda tried to intervene. Baker bit Brooke’s nose,

causing a deep laceration. Baker then fled the house and got back into Brooke’s

car. Amanda followed and tried to stop him from taking the car by removing the

keys from the ignition. Baker threatened to kill Amanda and grabbed her by the

throat. Amanda relinquished the keys and sprayed Baker with pepper spray
                                          3


before retreating back to the house. Baker drove away. Brooke and Amanda

were both taken to the hospital and treated for their injuries.

       On March 9, 2009, Baker was discovered hiding in a closet in an

abandoned house directly across the street from Amanda’s. The room in which

he was hiding had a window looking out onto Amanda’s house. That night, the

police found Brooke’s car outside of town, driven off an embankment and into a

grove of trees.

       Baker was convicted by a jury of six criminal charges: attempted burglary,

assault, theft, domestic abuse assault, possession of a controlled substance, and

burglary in the first degree.    The first-degree burglary charge was based on

Baker’s assault of Brooke inside Amanda’s house, and Baker’s defense of

consent to enter Amanda’s house is the basis for Baker’s ineffective-assistance-

of-counsel claim.

       Baker now claims that his trial counsel, Greg Jones, deprived him of

effective assistance due to Jones’s failure to interview four potential witnesses.

According to Baker, the witnesses would have testified that Amanda—up to three

years before the events leading to his convictions—consented to Baker entering

her house at any time, making it impossible for the State to prove an essential

element of the first-degree burglary charge. The district court found Baker had

not identified these witnesses to his trial counsel and therefore counsel breached

no duty to Baker. Baker appeals.

       II. Scope and Standard of Review

       “Generally, an appeal from a denial of an application for postconviction

relief is reviewed for correction of errors at law.” Goosman v. State, 764 N.W.2d
                                        4


539, 541 (Iowa 2009). However, in regards to the alleged constitutional error of

ineffective assistance of counsel, our review is de novo. Perez v. State, 816

N.W.2d 354, 356 (Iowa 2012); Hannan v. State, 732 N.W.2d 45, 50 (Iowa 2008).

      III. Analysis

      In order to succeed on his ineffective assistance of counsel claim, Baker

must establish by a preponderance of the evidence that (1) trial counsel failed to

perform an essential duty and (2) Baker was prejudiced as a result. See State v.

Williams, 695 N.W. 2d 23, 28–29 (Iowa 2005). “Failure to demonstrate either

element is fatal to a claim of ineffective assistance.” State v. Polly, 657 N.W.2d

462, 465 (Iowa 2003).

      For Baker to establish that Jones failed to perform an essential duty as

trial counsel, he must overcome “a strong presumption that the performance of

counsel falls within a wide range of reasonable professional assistance.”

Fullenwider v. State, 674 N.W.2d 73, 75 (Iowa 2004). To successfully rebut that

presumption, Baker must affirmatively present facts establishing the inadequacy

of Jones’s representation. Millam v. State, 745 N.W.2d 719, 721 (Iowa 2008).

Representation is inadequate only when it falls “below the standard demanded of

a reasonably competent attorney.”     Ledezma v. State, 626 N.W.2d 134, 142

(Iowa 2001). Nothing in the record suggests that Jones’s representation was

either incompetent or inadequate.

      Baker argues that Jones should have interviewed four potential witnesses

regarding his assertion that he had permission to enter Amanda’s house when he

attacked Brooke. He testified that he had sent Jones a letter naming the four
                                          5


potential witnesses far in advance of the trial. He also asserted that Jones met

with him only one time before trial.

       Jones, on the other hand, testified that he had met with Baker eight times

prior to trial. Jones supported his testimony with his notes, which were taken

contemporaneously with the trial preparation process. His testimony included the

specific dates of those eight meetings and the topics discussed. He testified that

Baker did indeed send him many letters prior to trial, but that none of them

mentioned or listed these four potential witnesses. Jones further testified that

Baker was a difficult client. Baker refused to meet with him on several occasions

and refused to accompany him to a pivotal deposition, necessitating its

cancellation.   Jones testified he nevertheless followed every lead that Baker

provided him and interviewed each potential witness of whom Baker actually

informed him.

       In its ruling, the district court noted: “Baker admits he never told his lawyer

of these witnesses when they met but claims he wrote Jones a letter describing

the four potential witnesses. Jones testified he did not receive such a letter and

the Court believes Jones who documented his contact with Baker.” As to Baker’s

claim that Jones met with him only once, the district court specifically found,

“Baker’s testimony is not credible.” We give weight to the credibility findings by

the postconviction court. See id. at 141.

       As the district court noted, Baker was responsible for making his counsel

aware of all the pertinent facts, particularly the existence of potential witnesses.

See State v. Ball, 600 N.W.2d 602, 605–06 (Iowa 1999).               Baker has not

established a failure to perform an essential duty because Jones thoroughly and
                                        6


timely followed up on multiple leads he deemed relevant to Baker’s defense. An

attorney will not fall below the threshold of reasonable competency by failing to

interview witnesses whose existence his client has not shared.

         We find, therefore, that Baker has failed to establish Jones’s

representation as deficient. We need not consider whether prejudice resulted to

answer the issue presented. If such an analysis were needed, however, we

agree with the district court that “[t]he evidence of Baker’s guilt . . . is

overwhelming” such that there is no reasonable probability of a different result at

trial.

         Based on our findings, we agree with the trial court’s denial of post-

conviction relief.

         AFFIRMED.